DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 13, and 19 recite the limitation "the autoencoder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

As per claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a method. Therefore, the claim is directed to one of the four statutory categories of invention. 
In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites a judicial exception. Specifically, the limitations “selecting, a host to run the received job, classifying the host’s subsystems, and determining, based on the classification, that the selected host can run the received job” recite mental processes. Determining whether a host can run a job based on a classification is a mental process because a human can perform said observation, evaluation, and judgement.
In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not integrate the judicial exceptions into a practical application for the following rationale: 
The limitation “a hybrid cloud environment”, “a scheduler”, and “a learning component” apply judicial exceptions on a generic computer. "Alappat 's rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court's Bilski and Alice Corp. decisions" so therefore applying judicial exceptions on a management entity which are generic computer elements does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)).
The limitation “receiving a job from a user” represent insignificant, extra-solution activities. The term "extra-solution activity" can be understood as "activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim" (MPEP 2106.05(g)). The examiner has determined that the limitation “receiving a job from a user” is directed to mere data gathering activities which is a category of insignificant extra-solution activities (MPEP 2106.05(g)).
In step 2B of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not recite significantly more than the abstract ideas identified above for the following rationale: 
The limitations “a hybrid cloud environment”, “a scheduler”, and “a learning component”  apply judicial exceptions on a generic computer and therefore do not provide significantly more.
The limitation “receiving a job from a user” represent insignificant, extra-solution activities and are well-understood, routine, or conventional because they are directed to "receiving or transmitting data" (MPEP 2106.05(d)). These are additional elements that the courts have recognized as well understood, routine, or conventional (MPEP 2106.05(d)). The citation of court cases in the MPEP meets the Berkheimer evidentiary burden since citation of a court case in the MPEP is one of the 4 types of evidentiary support that can be used to prove that the additional elements are well-understood, routine, or conventional (see 125 USPQ2d 1649 Berkheimer v. HP, Inc.). Thus, the limitations do not amount to significantly more than the abstract idea. 
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

As per claim 8, it is a system claim of claim 1, so it is rejected for the same reasons as claim 1. Additionally, claim 11 recites “one or more processors, one or more computer-readable memories, one or more computer- readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories” which recite generic computing components that do not integrate the judicial exceptions into a practical application and do not provide significantly more and recite intended use limitations that do not have patentable weight. 

As per claim 15, it is a media/product type claim of claim 1, so it is rejected for the same reasons as claim 1. Additionally, claim 14 recites “one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media” which are generic computing components that do not integrate the judicial exceptions into a practical application and do not provide significantly more.

As per claim 2 (and similarly for claims 9 and 16), it recites what the job is comprised of which further describes the gathered data. As such, it does not provide significantly more.

As per claim 3 (and similarly for claims 10 and 17), it further describes the mental step of considering computer requirements of the job and also host’s capability and does not provide significantly more.

As per claim 4 (and similarly for claims 11 and 18), it further describes when the mental process is taking place (i.e., before execution of the job) which does not provide significantly more.

As per claim 5 (and similarly for claim 12), it recites actually executing the received job which actually constitutes significantly more.

As per claim 6 (and similarly for claims 13 and 19), it describes a generic computer component and does not provide significantly more.

As per claim 7 (and similarly for claims 14 and 20), it recites identifying an anomalous host, which is mere data gathering which is insignificant post-solution activity and does not provide significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al. (US 2018/0267830 A1) in view of Carpenter et al. (US 2019/0130327 A1).

Regarding claim 1, Rivera teaches the invention substantially as claimed including a method for host validation ([0003]cloud infrastructure… automatically validated prior), the method comprising: 
receiving a job from a user ([0014] A developer 102 of enterprise 100 uses an application director 106,… to orchestrate deployment of a multi-tier application 108 onto one of deployment environments 112.; [0026] a user may deploy multi-tier applications on VMs and/or execute workloads; [0030] in response to user (e.g., developer 102) inputs. In one implementation, developer 102 may utilize a graphical user interface provided by application director 106 to assemble and arrange items from catalog 130 into a topology that represents virtual computing resources and application components for supporting execution of application 108.); 
selecting, by a scheduler, a host in a hybrid cloud environment to run the received job ([0039] At step 510, deployment director 124 selects one of deployment environments, for example, virtual data centers provisioned in private, public, or hybrid clouds, to evaluate as a potential deployment environment for the multi-tiered application. [0020] deployment environment 112A includes one or more host computer systems (“hosts 204”)); 
classifying, by a learning component, the selected host's subsystems ([0039] Then, at step 520, deployment director 124 communicates with the virtualization manager of the selected virtual data center to evaluate whether or not infrastructure resources available at the selected virtual data center will be sufficient to meet the requirements of the multi-tiered application. The test for sufficiency is carried out at step 530.; [0040] if deployment director 124 determines at step 530 that the infrastructure resources available at the selected virtual data center is not sufficient, the flow proceeds to the decision block of step 535.; [0020]; [0027] infrastructure platform 354 includes hardware resources 360 having computing resources (e.g., hosts 362.sub.1 to 362.sub.N), storage resources (e.g., one or more storage array systems, such as SAN 364 or virtual SAN), and networking resources, which are configured in a manner to provide a virtualization environment 356 that supports the execution of a plurality of virtual machines 372 across hosts 362. It is recognized that hardware resources 360 of public cloud computing system 300 may in fact be distributed across multiple data centers in different locations.;  wherein determining whether the infrastructure hardware resources available are sufficient corresponds to classifying the subsystems i.e., resources); and 
determining, based on the classification, that the selected host can run the received job ([0040] If deployment director 124 determines at step 530 that the infrastructure resources available at the selected virtual data center is sufficient, the flow proceeds to step 540, where deployment director 124 communicates with the virtualization manager of the selected virtual data center to provision VMs to execute workloads of the multi-tiered application.).
While Rivera teaches an evaluation step which performs the classification of the host’s subsystems, Rivera does not expressly teach wherein the component is a learning component.
However, Carpenter teaches wherein the component is a learning component ([0020] a machine learning component.; [0025] The risk management component 106 may be used to manage the risk associated with each job. The risk management component 106 may include a machine learning component 126 to estimate a risk score 154 and perform a set of actions 128 (e.g., based on the risk score). For example, a determination may be made whether the risk score 154 satisfies a system determined threshold. The resource management component 106 may include a module to register a job completion 130 and a module to re-evaluate capacity 132 of the cloud host 110 in light of the current work load (e.g., current jobs in the queue).; [0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carpenter with the teachings of Rivera to utilize a learning component to determine availability of a cloud host to receive a requested job. The modification would have been motivated by the desire of ensuring SLA are met.

Regarding claim 2, Rivera teaches wherein the received job further comprises: 
a plurality of computational requirements identified using entity extraction ([0015] Blueprint 126 may be assembled out of items from a catalog 130, which is a listing of available infrastructure resources (e.g., processor, memory, networking, storage, etc.) that may support provisioning of virtual computing resources in deployment environments and available application components (e.g., software services, scripts, code components, application-specific packages) that may be installed on the provisioned virtual computing resources. Catalog 130 may be pre-populated and customized by an administrator 104 (e.g., IT or system administrator) that enters in specifications, configurations, properties, and other details about each item in catalog 130. Blueprint 126 may define one or more dependencies between application components to indicate an installation order of the application components during deployment. For example, since a load balancer usually cannot be configured until a web application is up and running, developer 102 may specify a dependency from an Apache service to an application code package.); and 
a command to be executed ([0026] a user may deploy multi-tier applications on VMs and/or execute workloads; [0030] in response to user (e.g., developer 102) inputs.).

Regarding claim 3, Rivera teaches wherein selecting, by the scheduler, the host in the hybrid cloud environment to run the received job further comprises: 
considering the plurality of computational requirements of the received job and at least one capability of the host in the hybrid cloud environment ([0039] At step 510, deployment director 124 selects one of deployment environments, for example, virtual data centers provisioned in private, public, or hybrid clouds, to evaluate as a potential deployment environment for the multi-tiered application. Then, at step 520, deployment director 124 communicates with the virtualization manager of the selected virtual data center to evaluate whether or not infrastructure resources available at the selected virtual data center will be sufficient to meet the requirements of the multi-tiered application. The test for sufficiency is carried out at step 530. [0040] If deployment director 124 determines at step 530 that the infrastructure resources available at the selected virtual data center is sufficient, the flow proceeds to step 540, where deployment director 124 communicates with the virtualization manager of the selected virtual data center to provision VMs to execute workloads of the multi-tiered application. As part of the deployment, the policies of the application specified in blueprint 126 are transmitted to the virtualization manager of the selected virtual data center and stored locally by the virtualization manager.).

Regarding claim 4, Rivera teaches wherein classifying, by the learning component, the selected host's subsystems before execution of the received job based on the plurality of computational requirements ([0039] At step 510, deployment director 124 selects one of deployment environments, for example, virtual data centers provisioned in private, public, or hybrid clouds, to evaluate as a potential deployment environment for the multi-tiered application. Then, at step 520, deployment director 124 communicates with the virtualization manager of the selected virtual data center to evaluate whether or not infrastructure resources available at the selected virtual data center will be sufficient to meet the requirements of the multi-tiered application. The test for sufficiency is carried out at step 530.; Rivera selects a host to determine whether to execute in it. As such, it is performed before the execution).

Regarding claim 5, Rivera teaches further comprising: 
running the received job on the selected host ([0040] If deployment director 124 determines at step 530 that the infrastructure resources available at the selected virtual data center is sufficient, the flow proceeds to step 540, where deployment director 124 communicates with the virtualization manager of the selected virtual data center to provision VMs to execute workloads of the multi-tiered application.).

Regarding claim 7, Rivera teaches further comprising: 
identifying an anomalous host based on a plurality of data provided by at least one monitoring system ([0041] At step 535, deployment director 124 determines whether or not there are any other virtual data centers to evaluate as a potential deployment environment for the multi-tiered application. If there is, the flow returns to step 510 and deployment director 124 executes steps 510, 520, and 530 again. If there are no more virtual data centers to evaluate as a potential deployment environment for the multi-tiered application, deployment director 124 issues a notification of deficiency in infrastructure resources at step 545.).

Regarding claim 8, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. Further the additional limitations “one or more processors, one or more computer-readable memories, one or more computer- readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method” are taught by Rivera in at least [0005]: a non-transitory computer-readable medium that includes instructions that enable a processor to implement one or more aspects of the above method as well as a computer system having a processor, memory, and other components that are configured to implement one or more aspects of the above method.
Regarding claim 9, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 10, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 11, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 12, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a system type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a media/product type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a media/product type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a media/product type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera and Carpenter, as applied to claims 1, 8, and 15, in further view of Kumar et al. (US 2021/0304067 A1).

Regarding claim 6, Rivera nor Carpenter expressly teach wherein the autoencoder is trained based on hardware metrics and software exceptions.
	However, Kumar does teach wherein the autoencoder is trained based on hardware metrics and software exceptions ([0037] The sequence of one or more performance metrics may include any performance metric that may be indicative of an operational state of the information technology system including, for example, an average quantity of host resident memory, an average quantity of host memory used, a quantity of column store unloads, an average ping response time, a count of out of memory events in database trace files, an average size of host memory swap operations, and/or the like. Moreover, the sequence of one or more performance metrics may include, for example, at least one performance metric received and/or collected from the information technology system at successive time intervals including, for example, a first time interval, a second time interval, a third time interval, and/or the like. [0038] The machine learning model may include an autoencoder trained to encode sequences of performance metrics associated with the information technology system. In some example embodiments, the autoencoder may be trained based on training data that includes one or more sequences of non-anomalous performance metrics but excludes sequences of anomalous performance metrics. Trained in this manner, the autoencoder may be able to encode sequences of non-anomalous performance metrics with minimal reconstruction error. [0018] In some variations, the reconstruction error may include a difference between the sequence of performance metrics and the reconstruction of the sequence of performance metrics. The occurrence of the anomaly at the information technology system may be detected based at least on the reconstruction error exceeding a threshold value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rivera and Carpenter to train an autoencoder to detect anomalies. The modification would have been motivated by the desire of automating error detection.

Regarding claim 13, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a media/product type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cors et al. (US 2016/0366218 A1) ALLOCATING AND MANAGING CLOUD COMPUTING RESOURCES FOR DISASTER RECOVERY. See at least [0017], [0072], and [0083].
Maciocco et al. (US 2021/0014133 A1) METHODS AND APPARATUS TO COORDINATE EDGE PLATFORMS. See at least [0087-89].
Sharma et al. (US 2020/0133702 A1) VIRTUAL WORKLOAD MIGRATIONS. See at least [0081].
Gopisetty et al. (US 2009/0222560 A1) METHOD AND SYSTEM FOR INTEGRATED DEPLOYMENT PLANNING FOR VIRTUAL APPLIANCES. See at least [0041].
Farhan et al. (US 2019/0075186 A1) NETWORKED STORAGE ARCHITECTURE. See at least [0057].
Jang (US 2022/0006879 A1) INTELLIGENT SCHEDULING APPARATUS AND METHOD. See at least Abstract, [0008], [0022], [0066], and [0206].
Maturi et al. (US 2022/0043642 A1) MULTI-CLOUD LICENSED SOFTWARE DEPLOYMENT. See at least [0127-0130].
Shimamura et al. (US 2019/0026150 A1) FPGA ACCELERATION FOR SERVERLESS COMPUTING. See at least Abstract, [0013], and [0102].
Chen et al. (US 9,262,220 B2) Scheduling Workloads And Making Provision Decisions Of Computer Resources In A Computing Environment. Col. 7, line 54 through Col. 8, line 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195